DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 12, filed 02/02/2022, with respect to claims 11 and 23 have been fully considered and are persuasive.  The rejection 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form of claim 11 and 23 has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 02/02/2022, with respect to the rejection(s) of claim(s) 1-3, 6, 20, 21, 30-33, 43, 45, and 48 under 35 U.S.C. §103 as allegedly being unpatentable over US20200413291A1 to Chu (hereinafter "Chu") in view of US20180206190A1 to Cherian (hereinafter "Cherian") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20200137626-A1 to Huang.
Applicant’s arguments, see pages 14-15, filed 02/02/2022, with respect to the rejection(s) of claim(s) 9, 11, 23, 51, and 52 under35 U.S.C. §103 as allegedly being unpatentable over Chu and Cherian in view of US-20190253194-Al to Jiang (hereinafter "Jiang") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20200137626-A1 to Huang.
Applicant’s arguments, see page 15, filed 02/02/2022, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. § 103 as allegedly being unpatentable over Chu and Cherian in view of US-20200137626-Al to Huang (hereinafter "Huang") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 as allegedly being unpatentable over Chu and Cherian in view of US-20200137626-Al to Huang (hereinafter "Huang").
Applicant’s arguments, see page 16, filed 02/02/2022, with respect to the rejection(s) of claim(s) 28 under 35 U.S.C. § 103 as allegedly being unpatentable over Chu and Cherian in view of US-20200163141-Al to Hsu (hereinafter "Hsu") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20200137626-A1 to Huang.
Applicant’s arguments, see pages 16, filed 02/02/2022, with respect to the rejection(s) of claim(s) 34, 35, and 38 under 35 U.S.C. §103 as allegedly being unpatentable over Chu in view of Cherian and US8611257B1 to Nachum (hereinafter "Nachum") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 as allegedly being unpatentable over Chu in view of Cherian and US8611257B1 to Nachum (hereinafter "Nachum").
Applicant’s arguments, see page 17, filed 02/02/2022, with respect to the rejection(s) of claim(s) 36 under 35 U.S.C. § 103 as allegedly being unpatentable over Chu, Cherian, and Nachum in view of Huang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20200137626-Al to Huang (hereinafter "Huang").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 14, 34, 43, 45, 51, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang in view of HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2.

Regarding claim 1 Huang teaches…a method for wireless communication by an access point (AP) multi-link device (MLD), comprising (Abs): establishing a multi-link association between the AP MLD and a non-AP MLD (Fig. 10), and transmitting or receiving, via the first link, a first frame that includes aggregated control information regarding the first link and the second link (P. 141, Lns. 1-6, discloses transmitting and receiving via the first link described as the indication of inheritance of capability of link 1 to link2 that can be based on elements P. 142, Lns. 1-4, further discloses the frame or PPDU format to indicate capabilities) but does not teach…wherein the multi-link association includes a first link to a first station (STA) interface of the non-AP MLD via a first basic service set (BSS) of the AP MLD and further includes a second link to a second STA interface of the non-AP MLD via a second BSS of the AP MLD 

Huang-2 teaches… wherein the multi-link association includes a first link to a first station (STA) interface of the non-AP MLD via a first basic service set (BSS) of the AP MLD and further includes a second link to a second STA interface of the non-AP MLD via a second BSS of the AP MLD  (NPL Huang-2 further illustrates the multilink association as described on slides 6-8, discloses a multi-link association between the AP MLD and a non-AP MLD. . Furthermore being that the amended claim as supported by the specification follow and try to resolve 802.11 architecture, the family of standards is Basic Service Set (BSS) followed ).  Note, Huang also discloses P. 127, Lns. 1-4 discloses an association framework for multiple Aps 102 which are collocated in an AP device that support simultaneous operation to one or more non-AP devices as further illustrated on Fig. 10 each link has a distinct BSS number).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang by incorporating the teachings of Huang-2 because it allows an apparatus or method to have extremely efficient operations such as elimination of various management/data plane renegotiations while keeping traditional associations (Huang-2, pages Cherian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Huang and Huang-2 teach the method of claim 1, Huang teaches…2herein the first link is an anchor link of the multi-link association and the second link is an auxiliary link of the multi-link association (P. 141, Lns. 1-6, discloses the inheritance property from link 1 to link 2, so a person of ordinary skill in the art can derive that there is an order of relevance from link 1 to link2 as indicated by similar terms such as anchor and auxiliary).

Regarding claim 3 Huang and Huang-2 teach the method of claim 1, Huang teaches…wherein the aggregated control information is included in an aggregated control (A-Control) field of in a header of the first frame (P.198, Lns. 1-3, discloses aggregated control information is included in an aggregated control field such as A-control described as HE-A control field in a frame).

Regarding claim 9 Huang and Huang-2 teach the method of claim 3, Huang teaches…wherein the first frame is a beacon frame (P.141, Lns. 1-4).

Regarding claim 14 Huang and Huang-2 teach the method of claim 1, Huang teaches…wherein establishing the multi-link association includes transmitting, via the first link, a configuration regarding the second link (P. 141, Lns. 1-6, discloses the inheritance property from link 1 to link 2, so a person of ordinary skill in the art can derive that there is an order of relevance from link 1 to link2 as indicated by similar terms such as anchor and auxiliary), the configuration indicating one or more parameters selected from a group consisting of quality of service (P.112 ), bandwidth, wireless channel (P.109), transmission rate, and frequency band.

Regarding claim 34 Huang teaches…a method for wireless communication by a non access point (non- AP) multi-link device (MLD), comprising (Abs): establishing a multi-link association between an access point (AP) MLD and the non-AP MLD (Fig. 10), ; and transmitting or receiving, via the first link, a first frame that includes aggregated control information regarding the first link and the second link (P. 141, Lns. 1-6, discloses transmitting and receiving via the first link described as the indication of inheritance of capability of link 1 to link2 that can be based on elements P. 142, Lns. 1-4, further discloses the frame or PPDU format to indicate capabilities), but does not teach…wherein the multi-link association includes a first link from a first station (STA) interface of the non-AP MLD via a first basic service set (BSS) of the AP MLD and further includes a second link from a second STA interface of the non-AP MLD via a second BSS of the AP MILD

Huang teaches… wherein the multi-link association includes a first link from a first station (STA) interface of the non-AP MLD via a first basic service set (BSS) of the AP MLD and further includes a second link from a second STA interface of the non-AP MLD via a second BSS of the AP MILD (NPL Huang-2 further illustrates the multilink association as described on slides 6-8, discloses a multi-link association between the AP MLD and a non-AP MLD. . Furthermore being that the amended claim as supported by the specification follow and try to resolve 802.11 architecture, the family of standards is Basic Service Set (BSS) followed ).  Note, Huang also discloses P. 127, Lns. 1-4 discloses an association framework for multiple Aps 102 which are collocated in an AP device that support simultaneous operation to one or more non-AP devices as further illustrated on Fig. 10 each link has a distinct BSS number).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang by incorporating the teachings of Huang-2 because it allows an apparatus or method to have extremely efficient operations such as elimination of various management/data plane renegotiations while keeping traditional associations (Huang-2, pages Cherian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 43 Huang teaches…a non-access point (non-AP) multi-link device (MLD), comprising (Abs): and a processor configured to output or obtain signaling (P.29, Lns.6-9), via the first STA interface, a first frame that includes aggregated control information regarding the first link and the second link (P. 141, Lns. 1-6, discloses transmitting and receiving via the first link described as the indication of inheritance of capability of link 1 to link2 that can be based on elements P. 142, Lns. 1-4, further discloses the frame or PPDU format to indicate capabilities), but does not teach…a first station (STA) interface configured to establish a first link between the first STA interface and a first basic service set (BSS) of an access point (AP) MLD as part of a multi-link association; a second STA interface configured to establish a second link between the second STA interface and a second BSS of the AP MLD as part of the multi-link association; 

Huang teaches… a first station (STA) interface configured to establish a first link between the first STA interface and a first basic service set (BSS) of an access point (AP) MLD as part of a multi-link association; a second STA interface configured to establish a second link between the second STA interface and a second BSS of the AP MLD as part of the multi-link association (NPL Huang-2 further illustrates the multilink association as described on slides 6-8, discloses a multi-link association between the AP MLD and a non-AP MLD. . Furthermore being that the amended claim as supported by the specification follow and try to resolve 802.11 architecture, the family of standards is Basic Service Set (BSS) followed ).  Note, Huang also discloses P. 127, Lns. 1-4 discloses an association framework for multiple Aps 102 which are collocated in an AP device that support simultaneous operation to one or more non-AP devices as further illustrated on Fig. 10 each link has a distinct BSS number).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang by incorporating the teachings of Huang-2 because it allows an apparatus or method to have extremely efficient operations such as elimination of various management/data plane renegotiations while keeping traditional associations (Huang-2, pages Cherian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 45 Huang and Haung-2 teach the non-AP MLD of claim 43, Huang teaches…wherein the aggregated control information is included in an aggregated control (A-Control) field of in a header of the first frame (P.198, Lns. 1-3, discloses aggregated control information is included in an aggregated control field such as A-control described as HE-A control field in a frame).

Regarding claim 51 Huang and Haung-2 teach the non-AP MLD of claim 43, Huang teaches…wherein the first frame is a beacon frame(P.141, Lns. 1-4).

Regarding claim 57 Huang and Haung-2 teach the non-AP MLD of claim 43, Huang teaches…wherein the processor is further configured to communicate multi-link capability parameters to the AP MLD via the first STA interface or the second STA interface as part of the multi-link association (P.142).

Claims 11 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20180183723-A1 to Cariou et al. from hereon Cariou.

Regarding claim 11 Huang and Huang-2 teach the method of claim 1, but does not teach…wherein the first frame includes data in a payload portion of the first frame and further includes the aggregated control information in a header portion of the first frame.

Cariou teaches… wherein the first frame includes data in a payload portion of the first frame and further includes the aggregated control information in a header portion of the first frame (Fig. 6, and 10,P.89 discloses data being included in a portion of a frame described as a payload field and logical link control LLC header field for control information ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Cariou because it allows an apparatus or method to determine payload field corresponding to a multi-band link aggregation(Cariou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 52 Huang and Haung-2 teach the non-AP MLD of claim 43, but does not teach…wherein the first frame includes data in a payload portion of the first frame and further includes the aggregated control information in a header portion of the first frame.

Cariou teaches… wherein the first frame includes data in a payload portion of the first frame and further includes the aggregated control information in a header portion of the first frame (Fig. 6, and 10,P.89 discloses data being included in a portion of a frame described as a payload field and logical link control LLC header field for control information ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Cariou because it allows an apparatus or method to determine payload field corresponding to a multi-band link aggregation(Cariou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims20 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20170265130-A1 to Kakani.

Regarding claim 20 Huang and Huang-2 teach the method of claim 1, but does not teach…further comprising: determining a target wake time (TWT) service period (SP) for the second link; and activating the second link during the TWT SP.

Kakani teaches… further comprising: determining a target wake time (TWT) service period (SP) for the second link; and activating the second link during the TWT SP (P.42, discloses the determination of a target wake time service period for a link and its activation as part of a request as described on P.43)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Kakani because it allows an apparatus or method to coordinate communication between devices using a combination of broadcast multicast, and unicast target wake time (TWT) procedure to coordinate communications with multiple STAs (Kakani, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system 
provides the system with significantly improved industrial applicability.

Regarding claim 48 Huang and Haung-2 teach the non-AP MLD of claim 43, but does not teach…wherein the first frame is a frame format selected from a group consisting of a management frame, a control frame, a data frame, a request to send (RTS), a clear to send (CTS), an acknowledgement, a power saving poll (PS-POLL) frame, a quality-of service (QoS) Null frame, and a null data packet (NDP).

Kakani teaches… wherein the first frame is a frame format selected from a group consisting of a management frame (P. ), a control frame (P. ), a data frame (P. ), a request to send (RTS) (P. ), a clear to send (CTS) (P. ), an acknowledgement, a power saving poll (PS-POLL) frame (P.59, Ln.3 ), a quality-of service (QoS) Null frame (P.59, Ln.3 ), and a null data packet (NDP) (P. ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Kakani because it allows an apparatus or method to coordinate communication between devices using a combination of broadcast multicast, and unicast target wake time (TWT) procedure to coordinate communications with multiple STAs (Kakani, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US 2019/0297571 A1 to Jose et al. from hereon Jose.
Regarding claim 23 Huang and Huang-2 teach the method of claim 1, but does not teach…further comprising: delaying a communication of data on the second link until the second link is activated.

Jose teaches… further comprising: delaying a communication of data on the second link until the second link is activated (P.25, and 30 discloses the configuration of the device to activate or deactivate the second link in response to the condition being triggered as identified on P.30 a delay).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Jose because it allows an apparatus or method to provide power-efficient mechanisms by monitoring first and second link and either stop or start the second link based on a condition that triggers and action for the second link (Jose, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20200163141-A1 to Hsu et al. from hereon Hsu.

Regarding claim 28 Huang and Huang-2 teach the method of claim 1, but does not teach…wherein the first link includes a first set of spatial streams and the second link includes a second set of spatial streams.

Hsu teaches...wherein the first link includes a first set of spatial streams and the second link includes a second set of spatial streams (Fig. 1, P.28 discloses the first set and second set of spatial streams belong to the first and second link).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Hsu because it allows an apparatus or method to dynamically associate the specific capabilities and operational parameters of each link and can be updated through a frame exchange when the link is enabled (Hsu, P.41). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20200413291-A1 to Chu et al. from hereon Chu.

Regarding claim 31 Huang and Huang-2 teach the method of claim 1, but does not teach…further comprising: transmitting the aggregated control information in a non-multiple-input-multiple-output (non-MIMO) communication via the first link; and deactivating the second link or the first link during a multiple-input-multiple-output MIMO communication via the other one of the second link or the first link.

Chu teaches… further comprising: transmitting the aggregated control information in a non-multiple-input-multiple-output (non-MIMO) communication via the first link(P.16 discloses the indication to activate a second link transmitted via a STA (non- MLD); and deactivating the second link or the first link during a multiple-input-multiple-output MIMO communication via the other one of the second link or the first link(P.17, discloses deactivating the second link or the first link during MIMO communication via other one of the second or first link when using AP MLD).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Hsu because it allows an apparatus or method for multi-band sharing in a wireless communication system where the capabilities are transmitted via announcement in the link-pair (1st and 2nd link) using capability announcement of the respective device (Chu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Claim 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of WO2018226017A1 to Kim.

Regarding claim 35 Huang and Huang-2 teach the method of claim 34, but does not teach…wherein the aggregated control information includes signaling to cause the non-AP MLD to activate the second link, the method further comprising: activating the second link by causing the second STA interface to enter an awake state.

Kim teaches… wherein the aggregated control information includes signaling to cause the non-AP MLD to activate the second link (Page 4, Lns.3-7, discloses an aggregated control information described as the control field (Fig. 3) and it is only included when there are multi-user, not used when there is only one link), the method further comprising: activating the second link by causing the second STA interface to enter an awake state (Page 5, Lns. 33-39 further discloses the activation of the second link by changing its state from the inactive to the active state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Huang-2 by incorporating the teachings of Kim because it allows an apparatus or method for power management where the primary connectivity radio via a wake-up radio capability can activate the second link by causing the pcr radio to switch from the inactive to the active state (Kim, Page 1. 44-51). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 36 Huang, Huang-2, and Kim teach the method of claim 35, Kim teaches…wherein the signaling includes a traffic indication from the AP MLD that indicates the AP MLD has buffered downlink traffic for the second link (Page11, Lns 18-19 discloses indication that ap MLD has buffered traffic for second link).
Allowable Subject Matter
Claim 64 and 65 are allowed.
Claims 6. 16, 21, 23, 28, and 30-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “establishing a multi-link association with an access point (AP) MLD, wherein the multi- link association includes a first link from a first station (STA) interface via a single radio of the non-AP MLD and further includes a second link from a second STA interface via the single radio of the non-AP MLD; causing the second STA interface to enter a doze state when the first STA interface is operating on the first link using the single radio; and causing the first STA interface to enter a doze state when the second STA interface is operating on the second link using the single radio;” as the prior art of record in stand-alone form nor in combination does not read into the amended claims as supported by the specification as of the filing date.  Furthermore, the closes art to US-20210282229-A1 to Stacey discloses aggregate control field in a different form and not for the coordination of MLP and non-AP MLD devices.  Claims 6 and 60 disclose reception of signals using power saving poll frame using non-AP MLD on a plurality of link waking up the links that were on a dormant state using mechanism using traffic identifiers and basis service set identifiers.  In regards to claim 21 and 37, the inclusion of “communicating multi-link capability parameters between the AP MLD and the non-AP MLD, and wherein the multi-link capability parameters include at least a first value indicating a warm up time associated with a radio to activate the second link by the non-AP MLD”.  The closes reference to the amended claim WO2018226017A1 to Kim is silent on the warm up time as it pertains to the activation of non-AP MLD.  In regards to claim 32 and 38, the inclusion of “designating one of the first link or the second link as an anchor link of the multi-link association regardless of which link was used to establish the multi-link association; and changing a designation of the anchor link to another one of the first link or the second link, wherein the anchor link is a link that is maintained for signaling the aggregated control information regarding the multi-link association and other links can be dynamically activated using the aggregated control information via the anchor link” as the closes prior art reference US20200383156-A1 to Seok (P. 15-20) is silent about the mechanisms to switch anchor link to auxiliary link.  Claims 40, 61 and 62 are allowed as they depend from a claim that is allowable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US20210282229A1 to Stacey discloses multi-link access point A-control field usage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476